Citation Nr: 0413185	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 
2002 for the assignment of a 30 percent rating for carpal 
tunnel syndrome of the right wrist.  

2.  Entitlement to an effective date earlier than November 5, 
2002 for the assignment of the 20 percent rating for carpal 
tunnel syndrome of the left wrist.  

3.  Entitlement to an original rating in excess of 30 percent 
for carpal tunnel syndrome of the right wrist.  

4.  .  Entitlement to an original rating in excess of 20 
percent for carpal tunnel syndrome of the left wrist.  

5.  Entitlement to service connection for a left ankle 
disability. 

6.  Entitlement to service connection for a lumbar spine 
disability. 

7.  Entitlement to service connection for a cervical spine 
disability. 

8  Entitlement to service connection for a right great toe 
disability.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served in the Army National Guard from March 2 
to March 6, March 9 to March 13, and March 16 to March 20, 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002, 
November 2002, February 2003, and July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The August 2002 rating decision granted service connection 
for carpal tunnel syndrome of the left and right wrists.  
Noncompensable ratings were assigned from November 16, 2001.  
In the February 2003 rating decision, a 30 percent disability 
evaluation was assigned to the right wrist (major) disability 
from November 18, 2002.  A 20 percent evaluation was assigned 
to the left wrist disability from November 18, 2002.  In the 
July 2003 rating decision, the RO assigned an effective date 
of November 5, 2002 for the disability evaluations.  The 
appellant expressed disagreement with the effective date of 
the disability evaluations.   

In the August 2002 rating decision, the RO denied entitlement 
to service connection for left ankle, lumbar spine, cervical 
spine, and right great toe disabilities.  In September 2002, 
the RO received a statement from the appellant in which he 
requested "to reopen my claim date 29 Aug 2002 on # 2 - 7 
that was denied."  The veteran also wrote that he "had 
problems with the other denial [issue number 1]," but 
indicated that he no longer had a problem with this denial.  
August 29, 2002, was the date of the letter notifying him of 
the August 2002 rating decision.  

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
38 C.F.R. § 20.201 (2003).  

To be valid, a notice of disagreement must have been filed 
with the RO by the claimant or representative within "one 
year from the date of mailing of notice of the result of 
initial review and determination" made by the RO.  Hamilton 
v. Derwinski, 4 Vet. App. 528 (1993); 38 U.S.C.A. 
§ 7105(b)(1) (West 2002).  While special wording is not 
required, the notice of disagreement must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2003).  

The Board finds that the September 2002 correspondence from 
the appellant constitutes a valid notice of disagreement with 
respect to the August 2002 rating decision.  This statement 
was submitted within the one year time limit for filing an 
appeal, it identifies the rating decision and the issues with 
which the appellant disagreed, and this statement can 
reasonably be construed as a disagreement with the 
determination and a desire for appellate review.  See also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's statutory 
duty to assist means that VA must liberally read all 
documents or oral testimony submitted to include all issues 
presented).  

A statement of the case was not issued with respect to these 
issues.  This matter is addressed in the remand section of 
this decision.  

The issues of entitlement to service connection for left 
ankle, lumbar spine, cervical spine, and right great toe 
disabilities and entitlement to higher original disability 
evaluations for carpal tunnel syndrome of the left and right 
wrists are remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and his representative if further action is required.  


FINDINGS OF FACT

1.  The appellant's original claim of entitlement to service 
connection for carpal tunnel syndrome of the left and right 
wrists was received by the RO on November 16, 2001.  

2.  On November 16, 2001, with the application for 
compensation benefits, the appellant submitted an October 29, 
2001 electrodiagnostic study which showed an impression of 
electrodiagnosis consistent with bilateral mixed median nerve 
neuropathy at the wrist.  

3.  On October 29, 2001, it was factually ascertainable that 
the symptomatology of the appellant's service-connected 
carpal tunnel syndrome of the left and right wrists met the 
schedular criteria for moderate disability under Diagnostic 
Code 8515.   


CONCLUSIONS OF LAW

1.  An effective date of November 16, 2001 for the assignment 
of a 30 percent rating for carpal tunnel syndrome of the 
right wrist is warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

2.  An effective date of November 16, 2001 for the 20 percent 
rating for carpal tunnel of the left wrist is warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veteran Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).  VA's 
General Counsel has held that the Court's statements 
regarding the "fourth element" were dicta.  VAOPGCPREC 01-
2004 (2004).

In letters dated in February 2002 and September 2002, VA 
notified the appellant of the evidence needed to substantiate 
the claims for service connection and offered to assist him 
in obtaining any relevant evidence.  The letters notified the 
appellant of the evidence needed to substantiate his claim 
for service connection, and offered to assist him in 
obtaining any relevant evidence.  The letter gave notice of 
what evidence the appellant needed to submit and what the VA 
would try to obtain.  The letter did not notify the appellant 
of the evidence needed to substantiate entitlement to an 
earlier effective date for an increased evaluation.  However, 
the effective date issue is a "down stream" issue from that 
of entitlement to the benefit.  Grantham v. Brown, 114 F .3d 
1156 (1997).  VA's General Counsel has held that VA is not 
required to provide § 5103(a) notice with regard to "down 
stream issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 68 Fed. 
Reg. --; cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).

In Pelegrini the majority also expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. at 420-2.  In the present case, VCAA notice was provided 
prior to the initial adjudication of the proper effective 
date.  

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  The 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In this decision the Board is granting the 30 and 
20 percent evaluations effective with the date of service 
connection, November 16, 2001.  This is the effective date 
claimed by the veteran, and is a full grant of the benefit 
sought.  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claims.  

Pertinent Law and Regulations

Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R.§ 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). 

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2003). 

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (o)(1).  Unless 
otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1); Harper v. Brown, 10 Vet. App. 125 
(1997).  Applicable laws and regulations further set out that 
the effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities  38 C.F.R. Part 4 
(2003).  The Schedule is primarily a guide in the evaluation 
of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as 
practicably can be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civil occupations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003). 

Under Diagnostic Code 8515, a 10 percent disability rating is 
warranted for mild incomplete paralysis of the median nerve 
of the major or minor upper extremity.  A 30 percent 
disability rating is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity 
and a 20 percent rating is warranted for moderate incomplete 
paralysis of the median nerve of the minor upper extremity.  
A 50 percent disability rating is warranted for severe 
incomplete paralysis of the median nerve of the major upper 
extremity and a 40 percent rating is assigned for severe 
incomplete paralysis of the median nerve of the minor 
extremity.  A 70 percent disability rating is warranted for 
complete paralysis of the median nerve the major upper 
extremity and a 60 percent rating is warranted for complete 
paralysis of the median nerve of the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant maintains that the proper effective date for 
the 30 and 20 percent ratings for right and left carpal 
tunnel syndrome, respectively, should be November 16, 2001, 
when he filed his initial claim for disability compensation.  

The appellant's original claim was received by the RO on 
November 16, 2001.  With the application, the appellant 
submitted the reports of October 29, 2001 nerve conduction 
studies and electromyography (EMG) performed at a private 
facility.  The impression was electrodiagnosis consistent 
with bilateral mixed median nerve neuropathy at the wrist.  

In the February 2003 rating decision, a 30 percent disability 
evaluation under Diagnostic Code 8515 was assigned to the 
carpal tunnel syndrome of the right wrist (major) from 
November 18, 2002.  A 20 percent evaluation under Diagnostic 
Code 8515 was assigned to the carpal tunnel syndrome of the 
left wrist from November 18, 2002.  In the July 2003 rating 
decision, the RO assigned an effective date of November 5, 
2002 for the 30 percent disability evaluation for carpal 
tunnel syndrome of the right wrist (major) and for the 20 
percent evaluation for carpal tunnel syndrome of the left 
wrist based upon findings on electrodiagnostic studies of 
moderate median nerve neuropathy.  It appears that the RO 
found that the date the entitlement arose was November 5, 
2002, the date of the electrodiagnostic studies.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Since the veteran's claim has been pending since the original 
grant of service connection, the Board must determine whether 
the 30 and 20 percent ratings, respectively, were warranted 
during any period between the effective date of service 
connection, November 16, 2001, and November 5, 2002, when the 
RO made those evaluations effective.

The 20 percent rating assigned to the left wrist carpal 
tunnel syndrome, and the 30 percent rating assigned to the 
right wrist carpal tunnel syndrome were based upon findings 
of moderate neuropathy of the wrists on electrodiagnostic 
study conducted on November 5, 2002.  Diagnostic Code 8515.  
The findings on the October 29, 2001, electrodiagnostic 
studies of the left and right median nerves are consistent 
with the findings on the November 5, 2002 electrodiagnostic 
study.  Since the findings on the October 29, 2001 
electrodiagnostic study conducted on October 29, 2001 are 
consistent with the findings of the electrodiagnostic study 
conducted on November 5, 2002; moderate partial paralysis of 
the median nerves was factually ascertainable on October 29, 
2001.

However, the date of receipt of the initial claim for 
compensation for carpal tunnel syndrome is November 16, 2001.  
In this case, there is no legal authority which provides for 
an effective earlier than the date of the original claim for 
compensation.  See 38 U.S.C.A. § 5110, 38 C.F.R. § 3.400 
(b)(2).  Thus, the Board finds that the proper effective date 
for the assignment of the 20 percent rating for the left 
wrist carpal tunnel syndrome and the 30 percent rating for 
right wrist carpal tunnel syndrome is November 16, 2001.


ORDER

An effective date of November 16, 2001 for the assignment of 
the 30 percent rating for right wrist carpal tunnel syndrome 
is granted.  

An effective date of November 16, 2001 for the assignment of 
the 20 percent rating for the left wrist carpal tunnel 
syndrome is granted.


REMAND

As noted in the Introduction, the veteran has submitted a 
notice of disagreement with the August 2002 rating decision, 
which denied entitlement to service connection for left 
ankle, lumbar spine, cervical spine, and right great toe 
disabilities.  He also expressed disagreement with the 
noncompensable evaluations assigned for carpal tunnel 
syndrome of the left and right wrists.  Although he was later 
awarded compensable evaluations for those disabilities, he is 
presumed to be seeking the maximum available rating.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to these 
issues.  Under the Court's jurisprudence, the Board is 
obligated to remand these issues.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is remanded for the following action: 

The AMC or RO should issue a statement of 
the case, pertaining to the issues of 
entitlement to service connection for 
left ankle, lumbar spine, cervical spine, 
and right great toe disabilities and 
entitlement to an initial disability 
evaluation in excess of 30 percent for 
carpal tunnel syndrome of the right wrist 
and in excess of 20 percent for carpal 
tunnel syndrome of the left wrist.  The 
Board will further consider these issues 
only if the appellant submits a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



